PER CURIAM: It has come to the attention of this court that Kenneth Allen, a person who has been sentenced to death by the circuit court of Cook County following his plea of'guilty to two counts of murder, has expressed a desire that his execution take place upon the date fixed by the circuit court. He has purportedly stated that he does not wish to appeal his conviction and sentence. An appeal from a conviction and sentence of death is automatic, without the necessity of any action by the defendant or his counsel. (Ill. Rev. Stat. 1977, ch. 38, par. 9 — 1(i); 73 Ill. 2d R. 606(a).) On the court’s own motion, the State Appellate Defender is appointed counsel for defendant for the purpose of an appeal of the conviction and sentence. The circuit court of Cook County is directed to permit the late filing of a motion to withdraw the plea of guilty. Order entered.